Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,819,584 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David A. Corley, Reg. No. 70,468 on February 17, 2022.

The application has been amended as follows: 
In claim




	at least one memory configured to store instructions;
	at least one processor configured to execute the instructions stored in the memory to cause the system to perform actions comprising:
		receiving, from a communicatively coupled client device, a first input indicating a metric associated with a trigger;
		receiving, from the client device, a second input indicating a time duration associated with the trigger;
		receiving, from the client device, a third input indicating a threshold value associated with the trigger; 
		receiving, from the client device, a fourth input indicating a trend direction of the metric; and
		creating the trigger based on the first, second, [[and]] third, and fourth inputs, wherein an action of the trigger is configured to be performed in response to (1) a predicted future value of the metric meeting or exceeding the threshold value and (2) the predicted future value of the metric being in accordance with the trend direction of the metric, wherein the predicted future value of the metric is determined based on a regression of time-series data of the metric collected over a current rolling window having the time duration.

2.	(original)  The system of claim 1, wherein the at least one processor is configured to execute the instructions to cause the system to perform actions comprising:
	after creating the trigger, receiving, from a communicatively coupled computing device, the time-series data of the metric collected over the current rolling window.

3.	(original)  The system of claim 1, wherein the at least one processor is configured to execute the instructions to cause the system to perform actions comprising:
	after creating the trigger, performing the regression of time-series data of the metric collected over the current rolling window to determine the predicted future value of the metric.

4.	(original)  The system of claim 3, wherein the at least one processor is configured to execute the instructions to cause the system to perform actions comprising:


5.	(original)  The system of claim 1, wherein the at least one processor is configured to execute the instructions to cause the system to perform actions comprising:
	after creating the trigger, comparing the predicted future value of the metric to the threshold value and performing the action of the trigger in response to the predicted future value of the metric meeting or exceeding the threshold value.

6.	(original)  The system of claim 1, wherein the at least one processor is configured to execute the instructions to cause the system to perform actions comprising:
	after creating the trigger, providing the predicted future value of the metric to a communicatively coupled computing device, wherein the computing device is configured to compare the predicted future value of the metric to the threshold value; and
	receiving, from the computing device, an indication that the predicted future value of the metric meets or exceeds the threshold value.

7.	(currently amended)  The system of claim 1, wherein the at least one processor is configured to execute the instructions to cause the system to perform actions comprising:
	receiving, from the client device, a fifth (2) the predicted future value of the metric being in accordance with the trend direction of the metric and (3) [[(2)]] a confidence level associated with the predicted future value meeting or exceeding the confidence level threshold value.

8.	(canceled)  
	

9.	(original)  The system of claim 1, wherein the at least one processor is configured to execute the instructions to cause the system to perform actions comprising:
	updating the current rolling window to incorporate newer observations of the metric and to remove older observations of the metric in the time-series data of the metric.

10.	(original)  The system of claim 1, wherein regression comprises a linear regression of the time-series data of the metric.

11.	(currently amended)  A method, comprising:
	receiving a first input indicating a metric associated with a trigger;
	receiving a second input indicating a time duration associated with the trigger;
	receiving a third input indicating a threshold value associated with the trigger;
	receiving a fourth input indicating a confidence level threshold value associated with the trigger; 
	receiving a fifth input indicating a trend direction of the metric; and
	creating the trigger based on the first, second, third, [[and]] fourth, and fifth inputs, wherein an action of the trigger is performed in response to (1) a predicted future value of the metric meeting or exceeding the threshold value and (2) a confidence level of the predicted future value of the metric meeting or exceeding the confidence level threshold value and (3) the predicted future value of the metric being in accordance with the trend direction of the metric, wherein the predicted future value of the metric is determined based on a regression of time-series data of the metric collected over a current rolling window having the time duration.

12.	(previously presented)  The method of claim 11, comprising:
	before receiving the first input, providing, to a client device, a graphical user interface (GUI) that includes user interface elements, wherein a respective user interface element of the GUI is configured to receive each of the first, second, third, and fourth inputs from a user of the client device.

	

14.	(currently amended)  The method of claim 11, comprising, after creating the trigger: 
	receiving the time-series data of the metric collected over the current rolling window; and
	performing the regression of time-series data of the metric collected over the current rolling window to determine the predicted future value of the metric
	

15.	(original)  The method of claim 14, wherein receiving the time-series data comprises accessing the time-series data of the metric from a communicatively coupled database.

16.	(original)  The method of claim 14, comprising:
	providing the predicted future value of the metric to a communicatively coupled computing device that compares the predicted future value of the metric to the threshold value and compares the confidence level of the predicted future value of the metric to the confidence level threshold value; and
	receiving, from the computing device, an indication that (1) the predicted future value of the metric meets or exceeds the threshold value and that (2) the confidence level meets or exceeds the confidence level threshold value.

17.	(previously presented)  A non-transitory, computer-readable medium storing instructions executable by a processor of a computing system, the instructions comprising instructions to:
	receive a first input indicating a metric associated with a trigger;
	receive a second input indicating a time duration associated with the trigger;

	receive a fourth input indicating a confidence level threshold value associated with the trigger;
	receive a fifth input indicating a trend direction of the metric; and
	creating the trigger based on the first, second, third, fourth, and fifth inputs, wherein an action of the trigger is performed in response to (1) a predicted future value of the metric meeting or exceeding the threshold value and (2) a confidence level of the predicted future value of the metric meeting or exceeding the confidence level threshold value and (3) the predicted future value of the metric being in accordance with the trend direction of the metric, wherein the predicted future value of the metric is determined based on a regression of time-series data of the metric collected over a current rolling window having the time duration.

18.	(original)  The medium of claim 17, wherein the instructions comprise instructions to:
	before receiving the first input, provide a graphical user interface (GUI), wherein the GUI is configured to receive the first, second, third, fourth, and fifth inputs.

19.	(original)  The medium of claim 17, wherein the instructions comprise instructions to, after creating the trigger: 
	receive the time-series data of the metric collected over the current rolling window; 
	perform the regression of time-series data of the metric collected over the current rolling window to determine the predicted future value of the metric and the confidence level of the predicted future value of the metric; and
	perform the action of the trigger in response to (1) the predicted future value of the metric meeting or exceeding the threshold value and (2) the confidence level of the predicted future value of the metric meeting or exceeding the confidence level threshold value and (3) the predicted future value of the metric being in accordance with the trend direction of the metric.

20.	(original)  The medium of claim 19, wherein the instructions comprise instructions to: 
receive one or more regression parameters, wherein performing the regression comprises parameterizing a linear regression using the one or more regression parameters.


The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-12 and 14-20 are allowed. The closest prior art of record Atay (US 10,990,891) discloses a customer indicates a severity level associated with an alarm. The customer defines a first alarm with a first confidence interval of 3 standard deviations above or below the predictions with severity level of 3 and second alarm with a second confidence interval of 5 standard deviations above or below the predictions with severity level of 2. In such embodiments, the customer defines particular operations to be executed based at least in part on a severity level (col. 7, line 37 – col. 8, line 11; col. 18, lines 48-61). Atay further discloses determining an initial trend value, and a trend factor (e.g., do the metrics indicate a downward trend in the number of error or do the metrics indicate an upward trend in the number of orders on the online marketplace). The initial trend value is used by the predictive modeling engine to train the predictive modeling algorithm (col. 5, line 55 – col. 6, line 17; col. 14, line 65 – col. 15, line 61). However, Atay does not specifically disclose the trend direction is received from the client device. The prior art of record does not teach: “receiving, from the client device, a fourth input indicating a trend direction of the metric; and creating the trigger based on the first, second, third, and fourth inputs, wherein an action of the trigger is configured to be performed in response to (1) a predicted future value of the metric meeting or exceeding the threshold value and (2) the predicted future value of the metric being in accordance with the trend direction of the metric, wherein the predicted future value of the metric is determined based on a regression of time-series data of the metric collected over a current rolling window having the time duration.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 17, 2022